Citation Nr: 1640330	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  13-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to claimed lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and the appellant-his spouse-testified at a Board hearing before the undersigned Acting Veterans Law Judge in November 2014; a transcript of that hearing is associated with the claims file.

During the pendency of the appeal, the Veteran passed away on April 30, 2015.  The appellant, who is the Veteran's surviving spouse, submitted a motion for substitution in this case in May 2015; the AOJ granted her substitution in July 2015.  

This case was before the Board in May 2015, at which time the Board remanded the case for additional development; the Board was unaware of the Veteran's death at the time it issued that remand.  After substitution was allowed, the AOJ completed the requested development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant and her representative requested a hearing before the Board via videoconference in a May 2016 correspondence.  Even though the appellant participated in the previous hearing, the Board finds that, in the interests of due process, a remand is necessary in order to schedule the appellant for a Board videoconference hearing, as she has requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing before two Veterans Law Judges (or a single Veterans Law Judge, if the appellant wishes to waive her right to a hearing before a full panel of Veterans Law Judges, consistent with Arneson v. Shinseki, 24 Vet. App. 379 (2011)).  Notify her and her representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the appellant withdraws her request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

